                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 IN RE:                                          )
                                                 )
 CUMMINGS MANOOKIAN, PLLC,                       )   Case No. 3:19-bk-07235
     Debtor.                                     )   Chapter 7
                                                 )   Judge Walker




                      ORDER CONTINUING HEARING ON
            TRUSTEE’S MOTION TO COMPEL TURNOVER OF RECORDS


       This matter is currently set for a hearing on the Trustee’s Motion to Compel Turnover of

Records (the “Motion to Compel”) on May 19, 2020. Upon consideration of the Motion to

Continue Hearing on Trustee’s Motion to Compel Turnover of Records (the “Motion to Continue”)

filed by the Trustee, and for the reasons set forth in the Motion to Continue, the Court finds that

good cause exists and, therefore,

       IT IS ORDERED that the hearing on the Motion to Compel presently set on May 19, 2020

is hereby be reset to                        , 2020 at       a.m. in Courtroom 2, Second Floor,

Customs House, 701 Broadway, Nashville, Tennessee 37203.

           THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS
                   INDICATED AT THE TOP OF THE FIRST PAGE




Case 3:19-bk-07235        Doc 75    Filed 05/15/20 Entered 05/15/20 09:06:10           Desc Main
                                    Document     Page 1 of 2
APPROVED FOR ENTRY:


/s/ Phillip G. Young, Jr.
Phillip G. Young, Jr.
Thompson Burton PLLC
6100 Tower Circle, Suite 200
Franklin, TN 37067
Tel: (615) 465-6000
phillip@thompsonburton.com

Special Counsel to Jeanne Ann Burton, Trustee




Case 3:19-bk-07235     Doc 75    Filed 05/15/20 Entered 05/15/20 09:06:10   Desc Main
                                 Document     Page 2 of 2
